DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-16 have been presented for examination on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating a microbial contaminant, does not reasonably provide enablement for prevention of a microbial contaminant.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Formal, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
The nature of the invention, relative skill level, and breadth of the claims	
	The instant invention is directed to methods of treating and preventing a microbial contaminant.
	The complex nature of the claims is greatly exacerbated by the breath of the claims.  The claims encompass broad ways that microbial contaminant can be treated by contacting a substrate with one or more recited antimicrobial compounds. The relative skill of those in the art is high, that of an MD or PHD. 
The state and predictability of the art 
          The state of the art recognizes that microbial contaminant can be treated by antimicrobial compounds. As illustrative of the state of the art, the examiner cites Marques et al (WO 2008148221). 
The lack of significant guidance from the specification or the prior art with regard to preventing microbial contaminant makes practicing the scope of the invention unpredictable. Prevention as defined by medical dictionary means: “Action so as to avoid, forestall, or circumvent a happening, conclusion, or phenomenon (for example, disease prevention)” (see http://medical-dictionary.thefreedictionary.com/prevention). And ‘to prevent’ means: “To keep from happening” (see http://www.thefreedictionary.com/prevent). 
	The claim is thus very broad insofar as it recites prevention of microbial contaminant, i.e., the complete eradication of the same. While such “prevention” might theoretically be possible under strictly controlled laboratory conditions, as a practical matter it is nearly impossible to achieve in the “real world” in which patients live; microbial contaminant is always a risk. This is in addition to the fact that microbial contaminants are varied and not all microbial contaminants may be prevented by the said compounds. Furthermore, the claims are broad because there is no disclosure or indication on how long the said coating can prevent the microbial contamination.  
The amount of direction or guidance provided and the presence or 
absence of working examples

	The specification provides no direction or guidance for preventing microbial contaminants. Due to the vastness of contaminants that can occur, the level of contamination and the causes of them, one of ordinary skill would undergo undue experimentation in deducing which contaminants actually are prevented by the said compounds within applicant’s scope.
	The working examples of the specification are directed towards treating and reducing microbial contaminant. However, the examples do not enable one to utilize any of the said compounds to prevent any microbial contamination for any length of time under any circumstance. 
The quantity of experimentation necessary
Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed agents could be predictably used to prevent microbial contamination on any substrate.  Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation polyethylenes, and the claim also recites high density polyethylenes, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 1-16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Olson et al (WO2011072392). 

Olson et al teach a composition, method, and/or system for treating, preventing, or reducing microbial contamination of a medical device. The compositions and methods are also suitable for treating or preventing microbial contamination on any surface. The compositions and methods comprise at least one high valency silver-containing compound, and various devices, preferably devices such as medical devices, in which having an antimicrobial property is beneficial. These compositions may be used for making or coating articles, such as medical devices (See page 3, lines 4-17). 
It is disclosed that the said compositions and methods comprise one or more silver (III) periodate compounds or compositions, their methods of synthesis, their use as antimicrobial agents, and articles of manufacture that include one or more of these compounds incorporated into the structure of the article or as a coating or the like thereon. The said compositions and methods are also effective in treating and/or eradicating biofilm. (See page 3, lines 21-30). 
Olson et al disclose that the said silver compounds may be silver (III) periodate, including Na5H2Ag(I06)2-xH20, where x is typically 2-6 (See page 4, lines 16-20). The said compositions inhibit the growth of microorganisms on surfaces. The said compositions may be used wherever biofilm or similar structures may be found, including microorganisms growing and/or floating in liquid environments. The said compositions and methods are used for treating a microbial contaminant using an antimicrobial agent comprising high valency silver. The coated article may be produced by dipping, spraying, etc, (See pages 4-5).  
The said silver compositions may be used with or incorporated in an article where antimicrobial properties are desirable and/or beneficial. Examples include medical and surgical devices and/or environments, such as catheters or implants. 
The said silver compounds may be used in any format including silver- containing coatings, liquid, powder, etc. In a preferred embodiment, active agents are incorporated directly, or may be incorporated by sequentially adding components or precursors of the active agent to the material or substrate, e.g., incorporating a precursor(s) of the active agent in or on the coating. Other forms also include films, sheets, fibers, sprays, and gels. The active agents incorporated into the composition may be used for a variety of applications where there is a need for the presence of an antimicrobial agent, an anti-biofilm agent, and/or a preservative agent. Preferably, the said silver ion containing compound, preferably sodium diperiodatoargentate and/or potassium diperiodatoargentate, are incorporated into polymers or in a coating, including polymers such as polyvinyl chloride, polyurethane, and polydimethylsiloxane or other silicones (See page 10).

                           Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Applicant’s claims
Claim 1 is directed to an article of manufacture comprising a polymer comprising an antimicrobial silver (I) periodate, wherein the silver (I) periodate is one or more compounds selected from the group consisting of pentasilver hexaoxoiodate (Ag5IO6); Ag2H3IO6; AgxHyIO6, where x+y=5; AgxMyIO6, where the total cationic charge of x+y=5 and M is a cation; and combinations thereof.
Other claims are drawn to a method of making or method of preventing or reducing microbial contamination. 
 
Claims 1-10 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marques et al (WO 2008148221 as evidenced by its US publication US 20110275518).

Marques et al teach compositions and methods for treating seeds. The compositions and methods are for preserving seeds and/or for treating, preventing or reducing microbial contamination of seeds. The said compositions and methods comprise an anti-biofilm agent for increasing the germination rate and/or the germination speed of seeds. The compositions and methods comprise at least one high valency silver ion (See abstract). The disclosed methods and compositions employ at least one form of high valency silver as an active agent for mediating seed germination rate or speed (See [0012]). The compositions and methods are anti-microbial and comprise silver as an antimicrobial agent (see [0019]). The said composition may comprise an anti-biofilm agent comprising at least one form of a high valency silver (See [0020] and [0025]).
The said methods and compositions include as an active agent a stable silver salt comprising silver periodate. In preferred embodiments, the silver periodate is stable in an aqueous solution or suspension (See [0021]-[0022]). Seeds may be coated with a dry mixture of hydrogel (natural or synthetic) (See [0180]). 
Marques et al also disclose compounds of silver where said silver is in +I, +II or +III valent status or any combination thereof. It is also disclosed that the said formulations include one or more soluble silver ions selected from the group consisting of Ag+, Ag++, and Ag+++ (See [0036] and [0037]). The said compositions may comprise silver (III) periodate [Na5H2Ag(III)(IO6) 2.H 2O], etc (See [0038]-[0039]).
The said composition containing an active agent may be converted into the customary formulations, such as solutions, emulsions, suspensions, powders, granules, aerosols, micro-encapsulations in polymeric compounds and in coating compositions for seeds, etc, (See [0184]). 
Marques et al further disclose that tackifiers, such as carboxymethylcellulose and natural and synthetic polymers, in the form of powders, granules or latices, such as gum arabic, polyvinyl alcohol and polyvinyl acetate can be used in the aid formulation (See [0188]). Other agents including ethylene oxide/propylene oxide block polymers, alkylphenol polyglycol ethers and tristryryiphenol polyglycol ethers, etc can be incorporated in the formulations (See [0192]). 

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have followed the teachings of Marques et al to arrive at the claimed invention. It would have been obvious to do so because Marques et al teach formulations comprising silver salts for inhibiting or treating microbial contaminations. Marques et al teach formulations with antimicrobial effect comprising silver salts with a valency of 1 such as silver (III) periodate [Na5H2Ag(III)(IO6) 2.H 2O]. 
It would have been obvious to one of ordinary skill in the art to have made compositions comprising silver periodates incorporated into a polymeric compound as taught by Marques et al with a reasonable expectation of success. The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 


Claims 1-2, 4-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Song et al (US 20110244256), Marques et al (WO 2008148221 as evidenced by its US publication US 20110275518) and Dey et al (4,060,676). 
 
Song et al teach incorporating antimicrobial metals, such as silver salts, into an anticorrosion coating provides both excellent antimicrobial protection and surprisingly improves the anti-corrosion activity as well, proving anti corrosion coatings effective as thin films and well suited for coating medical devices, the coatings including binder polymers (See abstract). Song et al disclose a coated metal substrate, a method of protecting a metal substrate, a kit of parts and use of an antimicrobial metal to improve corrosion resistance of the coated metal substrate. The metal substrate may be coated with a film (See [0014]-[0015]).
It is disclosed that most metals degrade in the human body and the choice of clinically usable metals is narrowed to mainly three types: stainless steels, cobalt-chromium, and titanium alloys (See [0005]). Typical metal substrates may be aluminum, copper, titanium, beryllium, cobalt, etc, mixtures and alloys thereof. Preferably the metal substrate is a steel alloy such as stainless steel (316L), aluminum, titanium, titanium alloy or chromium-cobalt alloy (See [0020] and [0021]). 
Suitable antimicrobial metals, preferably salts or antimicrobial metal ions for the said coating to improve corrosion protection include ions from noble metals such as silver, for example, metal ions from silver and copper with known antimicrobial activity such as monovalent Ag(I) (or Ag+) silver ions, which are known to be excellent antimicrobial and biocide agents (See [0075]).
Song et al state that antimicrobial silver ions can be incorporated into the coatings by using inorganic and/or organic silver salts or complex silver ions. Exemplary silver salt compounds include silver nitrate, silver iodate, silver dichromate, silver citrate, silver chloride, silver iodide, silver oxalate, etc, (See [0077]-[0078]). 
The said coatings may be applied to the metal substrates by any means known in the art e.g., brushing, spraying, drop casting, spin coating, draw down, substrate immersion etc. However, immersion or dipping for a specific period of time is a simple and reproducible process providing excellent results and is an excellent approach for layer by layer deposition (See [0082]).
Song et al lack a disclosure on the specific silver compounds claimed. However, these are well known in the art as taught by Marques et al and Dey et al.  

Marques et al’s teachings are delineated above and incorporated herein.  

Dey et al teach a cathodic active material is described utilizing periodates of heavy metals and preferably of silver (See abstract). The said cathodic material are the heavy metal salts of the oxy acids of iodine. Periodates (IO6-5) of copper, silver, etc, and mixtures thereof are particularly suitable as the active cathodic. The silver periodate, Ag5IO6 is preferred (See col. 2, lines 19-28).

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Marques et al and Dey et al with that of Song et al to have arrived at the claimed invention. It would have been obvious to do so because both Song et al and Marques et al teach formulations comprising silver salts for inhibiting or treating microbial contaminations. Song et al teach silver salts are useful antimicrobial agents in a coating formulation to render surfaces safe for use. Marques et al teach formulations with antimicrobial effect comprising silver salts with a valency of 1 and such as periodates. Dey et al teach different forms of silver periodates such as Ag5IO6.
It would have been obvious to one of ordinary skill in the art to have made compositions comprising silver periodates as taught by Song et al, Marques et al and Dey et al with a reasonable expectation of success. The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Claims 1-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Song et al (US 20110244256) in view of Breitenbach et al (6,231,848) and Dey et al (4,060,676). 

Song et al’s teaching are delineated above and incorporated herein. 
Song et al lack a disclosure on the specific silver compounds and polymers. These are well known in the art as taught by Breitenbach et al and Dey et al. 

Breitenbach et al teach topical products for treating skin wounds for bacterial infections comprising hydrogen peroxide, a polymer complex and therapeutic agents including metal salts (See abstract). The formulation may be in the form of a gel and adhesives treating skin wounds (see col. 8, lines 5-10) and comprise silver salts such as silver periodate and silver nitrate, chloride, etc (see col. 5, lines 34-44). The formulations comprise carriers and excipients and auxiliaries such as surfactants, solvents and emulsifiers (See col. 7, lines 33-40 and 50-59 and col. 6, lines 58-63). 
The said polymers may comprise polyethylene glycol diacrylates and polyethylene glycol dimethacrylates, silicones, esters of fatty acids, etc, (See col. 7, lines 60-65). 
It is disclosed that the preparation of polymers is by bulk, solution or precipitation polymerization of the monomers (See col. 5, lines 8-13).
While Breitenbach et al do not specify that the silver periodate is silver (I) periodate, it is considered that the recitation encompasses all silver periodates including silver (I) periodate. 

Dey et al teach a cathodic active material is described utilizing periodates of heavy metals and preferably of silver (See abstract). The said cathodic material are the heavy metal salts of the oxy acids of iodine. Periodates (IO6-5) of copper, silver, etc, and mixtures thereof are particularly suitable as the active cathodic. The silver periodate, Ag5IO6 is preferred (See col. 2, lines 19-28).

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Breitenbach et al and Dey et al with that of Song et al to have arrived at the claimed invention. It would have been obvious to do so because both Song et al and Breitenbach et al teach formulations comprising silver salts for inhibiting or treating microbial contaminations. Song et al teach silver salts are useful antimicrobial agents in a coating formulation to render surfaces safe for use. Breitenbach et al teach formulations with antimicrobial effect comprising silver salts such as periodates. Dey et al teach different forms of silver periodates such as Ag5IO6.
It would have been obvious to one of ordinary skill in the art to have made compositions comprising silver periodates as taught by Song et al, Breitenbach et al and Dey et al with a reasonable expectation of success. The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10,434,210. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims.
Both sets of claims are drawn to a method of treating microbial contamination and an article of manufacture comprising one or more antimicrobial compounds including a silver compound to reduce microbial contamination of a substrate or surface. The difference is that reference claims exclude silver compounds of a valency greater than 1.  However, the examined claims encompass silver compounds of valency less than 1. 
Accordingly, the examined claims and the reference claims have sufficient overlap in such a way that the examined claims are not patentably distinct from the reference claims. 

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,723,843 in view of Breitenbach et al (6,231,848). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims in view Breitenbach et al.
Both sets of claims are drawn to a method of treating microbial contamination and an article of manufacture comprising one or more antimicrobial compounds including a silver compound to reduce microbial contamination of a substrate or surface. One difference between the examined claims and the reference claims is that the  reference claims exclude Ag2H3IO6, while the examined claims do not. Also, the examined claims require the presence of a polymer while the reference claims do not. 
However, the examined claims and the reference claims are not mutually exclusive since both the examined claims and the reference claims comprise multiple shared compounds. The other difference is that reference claims do not recite the polymer substrate as stated in instant claims. However, this would have been obvious to one of ordinary skill in the art as taught by Breitenbach et al as it teaches a polymeric complex comprising a silver compound for disinfecting surfaces.  As such one of ordinary skill in the art would have been motivated to have incorporated Breitenbach et al’s polymer into the formulations of the reference claims with a reasonable expectation of success.
Accordingly, the minor modifications between claimed articles and methods would have been obvious to one of ordinary skill in the art. 

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,116,865. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims.
Both sets of claims are drawn to a method of treating microbial contamination and an article of manufacture (a medical device) comprising one or more antimicrobial compounds including a silver compound to reduce microbial contamination of a substrate or surface. One difference between the examined claims and the reference claims is that the reference claims exclude compounds containing silver of a valency greater than 1, while the examined claims do not. Also, the examined claims require the presence of a polymer while the reference claim 1 recites a substrate which may be a polymer (See claims 7, 10, 13 and 17).  
However, the examined claims and the reference claims are not mutually exclusive since both the examined claims and the reference claims comprise multiple shared compounds. Accordingly, the minor modifications between claimed articles and methods would have been obvious to one of ordinary skill in the art. 

In conclusion, all pending claims are rejected because there is no evidence of an inventive step. All claimed limitations were known in the art. It is not inventive to combine known elements. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mawatari et al (5,614,568). 
Mawatari et al teach an antibacterial resin composition comprising (A) a styrene resin, (B) an antibacterial agent and (C) a compound having a specific functional group, and said antibacterial resin composition is excellent in antibacterial property and surface appearance of molded article and can give a molded article which can be applied to many fields (See abstract). The component (B) is an antibacterial agent, preferably an inorganic antibacterial agent. The inorganic antibacterial agent includes organic or inorganic metal compounds, metal compounds and/or metal complexes supported on substances having a porous structure and the porous structure substances which have been subjected to ion-exchange with metal ions (See col. 4, lines 62-66). The said porous structure substance includes silica gel (See col. 6, lines 64-67). 
Mawatari et al further teach that the said inorganic antibacterial agent includes organic or inorganic metal compounds, metal compounds and/or metal complexes such as silver iodate, silver periodate, etc, (See col. 5, lines 3-34). The said compositions may also comprise an antistatic agent (See col. 1, lines 55-57 and col. 11, lines 27-43), fillers, lubricants, coloring agents, etc (see col. 14, lines 13-35). 

Claims 1-16 are rejected. 
    


         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                          /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.